                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


UNITED STATES OF AMERICA



v.                                              CRIMINAL ACTION NO. 2:19-cr-00092

DANA STEVENSON




                           MEMORANDUM OPINION AND ORDER

      I.       Introduction

            Pending before the court is the defendant’s Motion to Dismiss Indictment [ECF

No. 13]. For the reasons that follow, the Motion is DENIED.

      II.      Background

            On March 21, 2017, the defendant was charged in a seven-count Indictment,

and an arrest warrant for the defendant was issued on that same date.1 The

Indictment charged the defendant with three counts of distribution of heroin, two

counts of distribution of heroin within 1,000 feet of a public school, one count of

possession with intent to distribute cocaine base, and one count of felon in possession

of a firearm. The felon in possession count arose from a firearm found in the

defendant’s room during the execution of a search warrant in January 2017—

specifically, a Glock .40 caliber, Model 27 handgun.


1   The 2017 Indictment was filed in this court in case number 2:17-cr-00047.
      After months of searching for the defendant, the Charleston Police Department

located him on August 14, 2017 near the Kanawha River in Charleston, West

Virginia. The Government avers that as the officers approached the defendant, he

tossed what appeared to be a firearm and cell phone into the river. The firearm, a

Glock .40 caliber, Model 35 pistol, was later recovered by the Charleston Police.

      The defendant subsequently pleaded guilty to Counts Two and Seven of the

2017 Indictment—that is, to distributing heroin within 1,000 feet of Stonewall

Jackson Middle School and to being a felon in possession of the Glock .40 caliber,

Model 27 firearm. On November 5, 2018, this court sentenced the defendant to 48

months in prison. The defendant’s appeal of that sentence is currently pending.

      On April 2, 2019, the grand jury returned the instant Indictment against the

defendant. This Indictment contains a single count, charging the defendant with

being a felon in possession of a firearm. It alleges that on August 14, 2017, the

defendant unlawfully possessed a Glock .40 caliber, Model 35 pistol. The Government

states that this charge stems from the defendant’s alleged possession of a firearm at

the time of his arrest on August 14, 2017.

      On June 10, 2019, the defendant moved to dismiss the Indictment in this

matter, contending that the defendant is being prosecuted in violation of the

Department of Justice’s “Petite Policy.”




                                             2
   III.   Discussion

      The DOJ’s Petite Policy

             precludes the initiation or continuation of a federal
             prosecution, following a prior state or federal prosecution
             based on substantially the same act(s) or transaction(s)
             unless three substantive prerequisites are satisfied: first,
             the matter must involve a substantial federal interest;
             second, the prior prosecution must have left that interest
             demonstrably unvindicated; and third, applying the same
             test that is applicable to all federal prosecutions, the
             government must believe that the defendant's conduct
             constitutes a federal offense, and that the admissible
             evidence probably will be sufficient to obtain and sustain a
             conviction by an unbiased trier of fact. In addition, there is
             a procedural prerequisite to be satisfied, that is, the
             prosecution must be approved by the appropriate Assistant
             Attorney General.

United States Attorneys’ Manual (hereinafter “Manual”) § 9-2.031(A).

      Even if, however, the defendant’s prosecution in this case is in violation of DOJ

policy, any such violation is not a ground for dismissing the Indictment. The Fourth

Circuit has noted that “it is well established that the Petite policy and other internal

prosecutorial protocols do not vest defendants with any personal rights.” United

States v. Jackson, 327 F.3d 273, 296 (4th Cir. 2003); see also United States v. Lecco,

No. 2:05-cr-00107, 2007 WL 295487, at *3 (S.D. W. Va. Jan. 29, 2007) (“internal

agency guidelines offer no assistance to an accused complaining of their violation in

the investigation or prosecution of his or her case”); United States v. Claiborne, 92 F.

Supp. 2d 503, 507–08 (E.D. Va. 2000) (“the case law discussing the Petite policy ha[s]

stressed that the policy is for internal use only, is not Constitutionally mandated, and


                                           3
does not confer any substantive rights on the defendant”); Ellen S. Podgor, Dep’t of

Justice Guidelines: Balancing “Discretionary Justice,” 13 CORNELL J.L. & PUB. POL’Y

167, 179 n.73 (2004) (“There have been repeated court decisions holding that a

defendant is not entitled to dismissal for a Petite policy violation.”). Indeed, “all

federal circuit courts that have considered the question have held that a criminal

defendant cannot invoke the policy as a bar to federal prosecution.” Claiborne, 92 F.

Supp. 2d at 508 (citing Manual § 9-2.031(F)). Thus, even if the Government violated

the Petite policy in this case, the defendant is not entitled to dismissal of the

Indictment.

   IV.      Conclusion

         Accordingly, the court DENIES the defendant’s Motion to Dismiss Indictment

[ECF No. 13].

         The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to the defendant and counsel, the United States Attorney, the United

States Probation Office, and the United States Marshal.

                                       ENTER:       June 20, 2019




                                          4
